OFFICE    OF THE ATTORNEY     GENERAL    OF TEXAS
                                          AUSTIN


OSSALD a. MANM                                                   Nay 10, 1989
 .rrr*n.m*uu


          Honorable W. Lee o~DmU.01
          Governor of Texas
          Austin,      Texae


                                          .




                                                             h Legislature.
               We are pleased                           tter of May 8, whlrrh
          reads as followr:

                                                             TOxaU Old Age
                                                         d the irmanor
                                                          Texas dsrigzmt-
                                                         ioat.8” in thr,
                                                   801 that said oertirl-
                                                    one to two hundred and
                                                     uid  aertiiloater




                                      loam inform me whether I hr. the
                                      ernor 0r Texa8 to affix my rigna-
                             ~tG%bovcl drroribad inrtrumnts, and who-
                    ther   it d neeosaary and proper for ma to do 80.”
               Tha ismanos of the “St&itsor Tsxas Trsamury cextirioatelr*
          to whloh you reter W&I rxprseelp authorized by the Texan Old IQ*
          Assirtanoe Oommlsal~n under the authority of House Bill No. 179,
          which was passed by the ourrent s6raion of the Forty-Sixth
          Legislature and approvsd by you.
Ronorable ?I.Lee OVDanlel, May 10, 1939, Page 2.,


     SlOtion 7 (1) ot maid Act direotn the old Ago Am8intanoo
Cmmiraion to i.reurthe88 Traarurp Oertliloater  *In ruoh fox-m   aad
drncdnationr ac ah811 be dat8rmfnad by ruob Oommlrrlon,*
      Fur8uant   to the authority and direction of Hoime Bill fo, 179,
the TOMB Old Age ABBiBtanOe     CC?Jdrrion at a special m,diiM  held
on April    80, 1939,,at whioh the writer was present duly adopted a
resolution for the i#sqanoe of thesa Treasury Cert~fieatee. Pam-
graph7 and 8 oi raid Peaolutlon provide a8 iollow8r
          "7.. Eaoh of said Gertifieates 8hall be 8fgned by
     the Ohairman of the Old Age Ardstanoo   Camml8sion, attert-
     sd by the.Seoretary of said 001111Lis~%om,
                                              8lgmd tq th8
     GWernOr of thB Stat8 of Texa8, and attested by the
     Seoretary of Spate of the State of Taxan, and *hall be
     registerad by the Traaaurer of the State of Texas, and
     the great seal ~of the State of Texar shall be impreseed
     on each of,said Gertif'loates.

          "8. That ths fao-simile 8i@aturea or the Governor
     and of the Treasurer of the State may be printed, lftho-
     graphed or engraved on'said intorent aoupone and rush fao-
     simile signature8 8hall.have the 8ame foroe and rtfeot a8 I' .
     if they had been manually affixed on said ooupon8.*
     We believe the foregoing quotation8 from Hou8r Bill No. 179
and.the resolution of the Old Agevsrion                 give youi
proper.authority to rign said Trearury hn-titloatea aa reqmd
by the%%?f%iilon.
     Seotion 7 (5) or House Bill No. 179   proolden:
                       Y-----

          "The Governor, State Treamuror, Attorney General,
     Texas Old Age Aesi8tanoe CO~B~~OU,   CorPptrOllerOf
     Publio Aocounts, and the Secretrm of Stat0 are here-
     by direoted to do any and all things neoeesary to
     aooomplish the purpose of this Ssetlon."
     This 18 an express liglslatlve mandate to the da8fgnatad
State offioers to perfona all~adminietrative a&s oontamplated .
ss being necessary to oarry out the purpose of'the Aot.  Wo
therefore respectfully advise that it i8 bot
proper for y--trio
Honorable W. Lee O'Deniel, Nay 10, 1939, Page 3.



the llth3graphlragmour    algnaturk to the lntarsst ooupane
ottaohed thereto, as provlaeresolution          ot the Old
Age Asslstanae Comzeieslonor April 28, 1939.

                                  Youra rery truly
                               ATTOFtNEYGENERAL OF TEXAS




APPROVED:
Gerald c. Mann (signed)
ATTORWT GlE'WiAL OF TEXAS